Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 1 of 8 PageID 10




                              EXHIBIT
                                 B
                                                       Case Number:19-007200-CI
            Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 2 of 8 PageID 11
Filing   # 98072979 E-Filed 10/29/2019 06:58:15 PM




                  IN     THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                              IN AND FOR PINELLAS COUNTY, FLORIDA
                                                       CIVIL DIVISION

           LESLIE PRINCIPATO,
                    Plaintiff,
           vs.                                                           Case N0.

           WHIRLPOOL CORPORATION,
           a foreign corporation,


                                 Defendant.
                                                            /




                                COMPLAINT AND DEMAND FOR JURY TRIAL

                    Plaintiff, Leslie Principato, sues           Defendant, Whirlpool Corporation, and


           says:


                    1.      This    is   an action for damages and equitable relief under the Florida


           Civil Rights Act, Fla. Stat. § 760.01 et seq                (“FCRA”) and the Age Discrimination

           in   Employment Act, 29 U.S.C.              § 621, et seq.     (“ADEA”),    in   Which the amount   in


           controversy exceeds $ 1 5,000.


                    2.      Plaintiff is a resident of Pinellas County, Florida.


                    3.      Defendant       is   a Delaware corporation With        its   principal place of


           business in Benton Harbor, Michigan.


                    4.      Defendant       is   subj ect to personal jurisdiction in Florida in connection


           With    this action   because     (a)   Defendant     is   registered to do business in the state of


           Florida and     is   engaged     in substantial but not isolated business in the state of




***ELECTRONICALLY FILED         10/29/2019 06:58:14   PM:   KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 3 of 8 PageID 12




Florida; or (b) this action a rises out of Defendant’s committing a toﬁious act


Within this    state;       or (c) this action arises out of Defendant’s causing injury to


Plaintiff within this state arising out of            an act or omission by Defendant outside


this state, and, at or            about the time of the injury     (i)   Defendant was engaged             in


solicitation or service activities Within this state; or                 (ii)   products, materials, or


things processed, serviced, or manufactured                 by the defendant anywhere were used

or   consumed Within              this state in the ordinary    course of commerce, trade, or use, or


both   (i)   and   (ii).



        5.          The claims alleged herein arose             in Pinellas      County, Florida.


        6.          Plaintiff       was employed     at   Whirlpool from September                 16,     1985 t0


December       7,   2018.


        7.          Plaintiff was tenninated        from   his   employment on December               7,   2018,   at



which time         Plaintiff was 58 years 01d.


        8.          For approximately ten years preceding his tennination                        Plaintiff” s title



was Relationship Account Manager, and                     his    main job       duties   were   to act as liaison


and manage the ongoing relationships With various Whirlpool customers, such as

retailers    and home builders.

        9.          At     all   material times Plaintiff was qualiﬁed for his position and had no


history of discipline.
Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 4 of 8 PageID 13




       10.     Plaintiff s    tennination        was completely unexpected, and was not

preceded by any disciplinary         issue, issue      performance        ,
                                                                              conﬂict, or other problem


that could explain   it.




       11.     Plaintiff   was terminated         in    a phone conversation With his direct


supervisor.   When   Plaintiff asked his supervisor                Why   he was being terminated, the


supervisor    would not answer, saying only            that   it   was “not up    for discussion.”


       12.     The following week (December 10-15, 2018), an                          HR   representative


stated that the Defendant’s documentation indicated that the reason for Plaintiff‘s


“separation of employment”          was   “retirement.” That          was     the ﬁrst time Plaintiff was


aware that the term “retirement” was used in connection With his tennination;

Plaintiff had not said     he was   retiring or otherwise           used that term.

       13.     Similarly, Plaintiff s     COBRA notice,              dated    December    13,   2018, stated


that his “loss   of coverage” was “due to retirement.”


       14.     The foregoing (paragraphs 12 and                    13) directly proves that Defendant


considered Plaintiff” s involuntary termination as a “retirement.” “Involuntary


retirement” seems    little   more than a synonym             for    wrongful tennination due to age


discrimination.   At a minimum,           this   shows a connection,             in the   minds of those

involved in Plaintiff” s termination, between Plaintiff” s termination and his age.
Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 5 of 8 PageID 14




        15.        On December           12,   2019, Plaintiff learned     that, internally, the       changes in


his department, including his tennination,                were being refeITed to as a “streamlining,”

which    is   a    synonym          for lay-off,      meaning      that Plaintiff s          position had been


eliminated.


        16.        This explanation for Plaintiff‘s tennination was also                       false. Plaintiff s



position   had not been eliminated.               Instead, he     was   replaced,   title,   duties   and   all,   by a

28-year 01d colleague.


        17.        Plaintiff later       was    told that documentation related to his termination


indicated     it   was due          to   “performance, 0n a single objective,” but the                             HR

representative       Who     told   him   this told   him she did not know What               the “objective” or


issue was. This       was    the ﬁrst time Plaintiff had been told his tennination                    was    related


to performance.


        18.        There were no genuine problems with                   Plaintiff” s   performance.


        19.        Plaintiff was terminated           because of his age.


        20.        Any reason Defendant may offer for Plaintiff s tennination                          is



pretextual;   i.e.   false   and made up         to cover    up   for the fact that age       was   the real


reason for his termination.


        21.        A11 conditions precedent to Plaintiff s rights alleged herein and to


bringing this action, including exhaustion of administrative remedies, have been


satisﬁed, performed,          waived or otherwise discharged.

                                                         4
Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 6 of 8 PageID 15




         22.    Plaintiff has retained the undersigned attorney        and   is   obligated to pay


him a reasonable      fee.



                                          w
                WRONGFUL TERMINATION BECAUSE OF AGE
                               IN VIOLATION     OF THE FCRA

         23.    Plaintiff realleges paragraphs 1-22.


         24.    Defendant tenninated Plaintiff because of his age, Which constitutes

an unlawful employment practice in Violation of Fla.          Stat.   §760. 10(1)(a).


         25.    As   a proximate result of Defendant’s unlawful        employment practices,

Plaintiff has suffered       economic and non-economic damages, including, but not

limited to, past and future lost income, loss of earning capacity,           haIm    to


employment      history, emotional distress,   mental trauma, psychological harm,


mental pain and suffering, humiliation, haIm to reputation, and haIm to personal


dignity.


         26.    Defendant’s actions alleged herein were knowing, intentional, willful


and malicious, and in reckless disregard of Plaintiff” s      rights,   and therefore     Plaintiff


is   entitled to seek punitive   damages pursuant   to Section 760.1 1, Florida Statutes.


         27.    Plaintiff is entitled to the issuance of   an order enjoining Defendant’s


discriminatory practices pursuant to Fla. Stat. § 760.1 1(5).


         28.    Plaintiff is entitled to recover attorney’s fees pursuant to Fla. Stat. §


760.11(5).
Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 7 of 8 PageID 16




       WHEREFORE, Plaintiff demands judgment against Defendant for

economic and non-economic compensatory damages, punitive damages,

prejudgment    interest, costs,   and attorney’s   fees, for entry   of an injunction against


Defendant’s unlawful discriminatory practices, and for such other and further relief


as the CouIT   may deem just and proper.

                                         w
               WRONGFUL TERMINATION BECAUSE OF AGE
                           IN VIOLATION            OF THE ADEA

       29.     Plaintiff realleges paragraphs 1-22.


       30.     Defendant tenninated Plaintiff because of his age, Which            is   unlawful


pursuant to 29 U.S.C. § 623(a)(1).


       3 1.    As   a proximate result of Defendant’s unlawful         employment practices,

Plaintiff has suffered   economic and non-economic damages, including, but not

limited to, past and future lost income, loss of earning capacity,         haIm   to


employment     history, emotional distress,   mental trauma, psychological harm,


mental pain and suffering, humiliation, haIm to reputation, and haIm to personal


dignity.


       32.     Defendant’s actions alleged herein were willful, and therefore


Plaintiff is entitled to liquidated   damages equal      to the   amount owed to   Plaintiff as a


result of the Violation, pursuant to    29 U.S.C.    §   626(b) and § 216(b).
Case 8:20-cv-01593-JSM-JSS Document 1-2 Filed 07/13/20 Page 8 of 8 PageID 17




      33.       Plaintiff is entitled to the issuance of      an order enjoining Defendant’s


discriminatory practices pursuant to 29 U.S.C. § 626(b) and § 217.


      34.       Plaintiff is entitled to recover attorney’s fees pursuant to pursuant to


29 U.S.C.   §   626(b) and § 216(b).


      WHEREFORE, Plaintiff demands judgment against Defendant for

economic and non-economic compensatory damages, liquidated damages,

prejudgment     interest, costs,   and attorney’s   fees, for entry   of an injunction against


Defendant’s unlawful discriminatory practices, and for such other and further relief


as the CouIT    may deem just and proper.

      PLAINTIFF         DEMANDS TRIAL BY JURY AS TO ALL ISSUES SO
TRIABLE.

Date: October 29 2019                                 /s/   Jesse L. Skipper
                                                      Jesse L. Skipper
                                                      Fla.   Bar No. 0784990
                                                      Jesse L. Skipper, P.A.
                                                      10 1 7 Ninth    Avenue North
                                                      St.   Petersburg,   FL 33705
                                                      Tel: (727) 896-8781
                                                      Fax: (727) 823-6792
                                                     jesse.skipper@skipperlaw.net
